Exhibit 10.2

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 14th day of March, 2012, by and between Silicon Valley Bank
(“Bank”) and CORNERSTONE ONDEMAND, INC., a Delaware corporation (“Borrower”)
whose address is 1601 Cloverfield Blvd. #620, Santa Monica, CA 90404.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 20, 2010, as amended by that certain First Amendment to Loan
and Security Agreement dated as of May 26, 2011 (as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) make certain
revisions with respect to the provision of ancillary bank services, and
(ii) make certain other revisions to the Loan Agreement as more fully set forth
herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.2 (Letters of Credit Sublimit). Section 2.1.2 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“2.1.2 Intentionally Omitted.”

2.2 Section 2.1.3 (Foreign Exchange Sublimit). Section 2.1.3 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“2.1.3 Intentionally Omitted.”



--------------------------------------------------------------------------------

2.3 Section 2.1.4 (Cash Management Services Sublimit). Section 2.1.4 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“2.1.4 Intentionally Omitted.”

2.4 Section 2.2 (Overadvances). Section 2.2 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“2.2 Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Revolving Line or the Borrowing Base,
Borrower shall immediately pay to Bank in cash such excess.”

2.5 Section 3.5 (Procedures for Borrower). Section 3.5(a) is hereby amended and
restated in its entirety as follows:

“(a) Advances. Subject to the prior satisfaction of all other applicable
conditions to the making of an Advance set forth in this Agreement, to obtain an
Advance, Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 p.m. Pacific time on the
Funding Date of the Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Payment/Advance Form executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee. Bank shall credit Advances to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.”

2.6 Section 4.1 (Grant of Security). The following new paragraphs hereby are
added to the end of Section 4.1 of the Loan Agreement as follows:

“Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate

 

2



--------------------------------------------------------------------------------

indemnity obligations) are satisfied in full, and at such time, Bank shall, at
Borrower’s sole cost and expense, terminate its security interest in the
Collateral and all rights therein shall revert to Borrower. In the event (x) all
Obligations (other than inchoate indemnity obligations), except for Bank
Services, are satisfied in full, and (y) this Agreement is terminated, Bank
shall terminate the security interest granted herein upon Borrower providing
cash collateral acceptable to Bank in its good faith business judgment for Bank
Services, if any. In the event such Bank Services consist of outstanding Letters
of Credit, Borrower shall provide to Bank cash collateral in an amount equal to
one hundred ten percent (110%) of the Dollar Equivalent of the face amount of
all such Letters of Credit plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment), to secure all of the Obligations relating to such Letters of Credit.”

2.7 Section 6.11 (Formation or Acquisition of Foreign Subsidiaries).
Section 6.11 is hereby amended and restated in its entirety as follows:

“6.11 Formation or Acquisition of Foreign Subsidiaries. If at any time after the
Effective Date either (I) an Event of Default has occurred and is continuing or
(II) Borrower’s Foreign Subsidiaries which are not guarantors of Borrower’s
obligations under this Agreement, in the aggregate either (i) have assets
representing more than thirty percent (30%) of Borrower’s and all its
Subsidiaries aggregate assets, (ii) have cash and/or Cash Equivalents
representing more than thirty percent (30%) of Borrower’s and all its
Subsidiaries cash and/or Cash Equivalents, or (iii) have executed recurring
revenue contracts representing more than thirty percent (30%) of Borrower’s and
all its Subsidiaries recurring revenue contracts (the “30% Threshold”), Borrower
shall, within thirty (30) days of Bank’s request therefor, cause such number of
non-guarantor Foreign Subsidiaries without which the remaining non-guarantor
Foreign Subsidiaries would be at or below the 30% Threshold to (a) execute a
guaranty and such other security documents as Bank may request, all in form and
substance satisfactory to Bank, to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such Foreign Subsidiaries, (b) provide
to Bank appropriate certificates and powers and financing statements, pledging
all of the direct or beneficial ownership interest in such Foreign Subsidiaries,
in form and substance satisfactory to Bank, and (c) provide to Bank all other
documentation in form and substance satisfactory to Bank, which in its opinion
is appropriate with respect to the execution and delivery of the applicable
documentation referred to above effective under the laws of the jurisdiction(s)
where such Foreign Subsidiaries are organized. Any document, agreement, or
instrument executed or issued pursuant to this Section 6.11 shall be a Loan
Document.

 

3



--------------------------------------------------------------------------------

2.8 Section 6.12 (Formation or Acquisition of Domestic Subsidiaries).
Section 6.12 is hereby amended and restated in its entirety as follows:

“6.12 Formation or Acquisition of Domestic Subsidiaries. If at any time after
the Effective Date either (I) an Event of Default has occurred and is continuing
or (II) Borrower’s Domestic Subsidiaries which are not guarantors of Borrower’s
obligations under this Agreement, in the aggregate either (i) have assets
representing more than ten percent (10%) of Borrower’s and all its Subsidiaries
aggregate assets, (ii) have cash and/or Cash Equivalents representing more than
ten percent (10%) of Borrower’s and all its Subsidiaries cash and/or Cash
Equivalents, or (iii) have executed recurring revenue contracts representing
more than ten percent (10%) of Borrower’s and all its Subsidiaries recurring
revenue contracts (the “10% Threshold”), Borrower shall, within thirty (30) days
of Bank’s request therefor, cause such number of non-guarantor Domestic
Subsidiaries without which the remaining non-guarantor Domestic Subsidiaries
would be at or below the 10% Threshold to (a) either become a co-borrower or
execute a guaranty and such other security documents as Bank may request, all in
form and substance satisfactory to Bank, to grant Bank a first priority Lien
(subject to Permitted Liens) in and to the assets of such Domestic Subsidiaries,
(b) provide to Bank appropriate certificates and powers and financing
statements, pledging all of the direct or beneficial ownership interest in such
Domestic Subsidiaries, in form and substance satisfactory to Bank, and
(c) provide to Bank all other documentation in form and substance satisfactory
to Bank, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above effective under the
laws of the jurisdiction(s) where such Domestic Subsidiaries are organized. Any
document, agreement, or instrument executed or issued pursuant to this
Section 6.12 shall be a Loan Document.”

2.9 Section 9.1 (Rights and Remedies). Sections 9.1(c) and 9.1(d) of the Loan
Agreement hereby are amended an restated in their entireties to read as follows:

“(c) for any Letters of Credit, demand that Borrower (i) deposit cash with Bank
in an amount equal to one hundred ten percent (110%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit remaining undrawn (plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business

 

4



--------------------------------------------------------------------------------

judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit;

(d) terminate any FX Contracts;”

2.10 Section 12.8 (Survival). Section 12.8 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The grant of security interest
by Borrower in Section 4.1 shall survive until the termination of all Bank
Services Agreements, and the obligation of Borrower in Section 12.2 to indemnify
Bank shall survive until the statute of limitations with respect to such claim
or cause of action shall have run.”

2.11 Section 13 (Definitions). Subsection (j) of the defined term “Permitted
Indebtedness” set forth in Section 13.1 is amended in its entirety and replaced
with the following:

“(j) capitalized leases and purchase money Indebtedness not to exceed Seven and
One-Half Million Dollars ($7,500,000) in the aggregate in any fiscal year
secured by Liens permitted under clause (c) of the definition of “Permitted
Liens”;”

2.12 Section 13 (Definitions). The following defined terms in Section 13.1 of
the Loan Agreement hereby are deleted in their entireties:

“Cash Management Services”, “FX Business Day”, “FX Forward Contract”, “FX
Reduction Amount”, “FX Reserve”, “Letter of Credit Application”, “Letter of
Credit Reserve”, “Settlement Date”.

2.13 Section 13 (Definitions). The following terms and their respective
definition set forth in Section 13.1 is amended in its entirety and replaced
with the following:

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.

 

 

5



--------------------------------------------------------------------------------

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Credit Extension” is any Advance, Equipment Advance or any other extension of
credit by Bank for Borrower’s benefit.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Loan Documents” are, collectively, this Agreement, the Warrant, the Perfection
Certificate, the IP Agreement, the Subordination Agreement, the UK Share Pledge
Documents, any Bank Services Agreement, any note, or notes or guaranties
executed by Borrower or any Guarantor in favor (or for the benefit) of Bank, and
any other present or future agreement between Borrower any Guarantor and/or for
the benefit of Bank in connection with this Agreement, all as amended, restated,
or otherwise modified.

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and to perform
Borrower’s duties under the Loan Documents.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

6



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) to the best of Borrower’s knowledge,
no Event of Default has occurred and is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

7



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto.

[Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     Cornerstone OnDemand, Inc. By:      
By:   Name:   /s/ Tim Barnes     Name:   /s/ Adam L. Miller Title:  
Relationship Manager     Title:   Chief Executive Officer